Case 3:21-cv-00028-DJN Document 1-1 Filed 01/19/21 Page 1 of 7 PagelD# 14

VIRGINIA:
IN THE CIRCUIT COURT FOR THE COUNTY OF HENRICO
SHARNE C, FRANCIS,
Plaintiff,

Vv. Case No.

 

BALJINDER SINGH,

SERVE: 11039 Columbine Street
Northglenn, Colorado 80233-4669

and

CST TRANSPORT LLC,

SERVE: Gurdeep Singh, Resident Agent
7733 Dunleer Drive
Brownsburg, Indiana 46112

Defendants.

COMPLAINT

Plaintiff, Sharne C. Francis, by counsel, for her Complaint seeking judgment against the
Defendants, Baljinder Singh and CST Transport LLC, states as follows:

1. Plaintiff, Sharne C. Francis is an adult individual and, at all times relevant to this
action, is and was a resident and domiciliary of the Commonwealth of Virginia.

2. Baljinder Singh (hereinafter “Defendant Singh”) is an adult individual and, upon
information and belief, at all times relevant to this action, is and was a resident and domiciliary of
the Commonwealth of Virginia.

3. CST Transport LLC (hereinafter “CST”) is/was Defendant Singh’s employer at all
times relevant to the subject action. CST is an Indiana limited liability company and with its
principal place of business at 7733 Dunleer Drive, Brownsburg, Indiana 46112, doing significant

business in the Commonwealth of Virginia. IAL AzIADAD

RECEIVED & Hit ES OFFICE

Snonpyr SL
Deputy Clerk, Henrico ¢ ireuit Court
Case 3:21-cv-00028-DJN Document 1-1 Filed 01/19/21 Page 2 of 7 PagelD# 15

4. Defendant Singh was an employee and agent of CST at all material times, more
specifically, Defendant Singh was operating a vehicle owned by CST at the time of the crash, and
CST is liable for the negligent, careless, and reckless conduct of its employee/agent, Defendant
Singh.

>. The collision at issue occurred in the County of Henrico, Virginia on July 19, 2019,
and venue is proper under Virginia Code § 8.01-262(4).

FACTS

6. On July 19, 2019, Defendant Singh was an employee and agent of CST.

7. As part of his employment with CST, CST required Defendant Singh to drive its
vehicles to perform CST’s business.

8. On July 19, 2019, Defendant Singh was licensed to drive vehicles in the
Commonwealth of Virginia.

9. Defendant Singh was familiar with all rules governing the operation of motor
vehicles in the United States, including the rules governing the operation of motor vehicles in the
Commonwealth of Virginia.

10. On July 19, 2019, Defendant Singh was traveling eastbound on I-64 near Exit 187.

11. At that location, Defendant Singh had an unobstructed view of the road and
vehicle(s) ahead of him on I-64.

12. At that time, Defendant Singh was not paying full attention to the road and
vehicle(s) ahead of him on I-64.

13. At the same time and place, the Plaintiff, Sharne C. Francis was operating a vehicle
stopped directly in front of Defendant Singh on I-64.

14. Defendant Singh failed to slow his vehicle for traffic ahead of him on I-64 and
Case 3:21-cv-00028-DJN Document 1-1 Filed 01/19/21 Page 3 of 7 PagelD# 16

violently crashed his vehicle into the rear of Ms. Francis’ vehicle.

15. On July 19, 2019, Defendant Singh knew that, as a motor vehicle driver, he was
required to pay attention to all traffic patterns on the roadway ahead of him and was required to
obey all traffic signs and devices.

16. On July 19, 2019, Defendant Singh knew that, as a motor vehicle driver, he was
required to maintain full control of his vehicle.

17. On July 19, 2019, Defendant Singh knew that, as a motor vehicle driver, he was
required to drive at a safe speed under traffic, road, and weather conditions.

18. On July 19, 2019, Defendant Singh knew that driving a motor vehicle requires a
driver’s full attention at all times.

COUNT I - NEGLIGENCE

19. Plaintiff repeats and re-alleges paragraphs 6 through 18 as if fully pleaded herein.

20. Defendant Singh’s actions, as described above, were unsafe and negligent.

21. Defendant Singh knowingly had duties to drive at a safe speed; to pay complete
attention to all traffic patterns on the roadway ahead of him; to keep his vehicle under proper
control while driving; to operate his vehicle in a safe manner; and, to obey all traffic signals and
signs on the roadway ahead of him.

22. Defendant Singh breached these duties of care on July 19, 2019.

23. Defendant Singh was negligent in that he:

a. Failed to keep a proper lookout;
b. Failed to give full time and attention to the operation of his vehicle;
c. Failed to maintain his vehicle under proper control; and

d. Followed too closely in violation of Virginia Code § 46.2-816.
Case 3:21-cv-00028-DJN Document1-1 Filed 01/19/21 Page 4 of 7 PagelD# 17

24. At all times relevant to this action, Defendant Singh was in the scope of his
employment with CST.

25. Asa direct and proximate result of Defendants’ negligence, Ms. Francis has been
caused to sustain serious and permanent injuries; has suffered inconvenience; has been prevented
from transacting her business; has suffered a loss of wages and is expected to suffer a loss and/or
lessening of earning capacity; has suffered and will continue to suffer great pain of body and mind;
has sustained physical limitations, loss of enjoyment of life, mental anguish and emotional injury;
and, has incurred and will continue to incur in the future hospital, doctor, and related bills in an
effort to be cured of said injuries.

WHEREFORE, the Plaintiff, Sharne C. Francis, respectfully prays for judgment against
the Defendants, Baljinder Singh and CST Transport LLC, jointly and severally, in the sum of
THREE HUNDRED FIFTY THOUSAND DOLLARS ($350,000.00) and interest from the date
of this crash, pursuant to Virginia Code § 8.01-382, and all other costs this Honorable Court deems

fair and just.
TRIAL BY JURY IS DEMANDED.

SHARNE C. FRANCIS

ae

A Of Counsel

Frank H. Hupfl (VSB No. 82972)
Geoff McDonald & Associates, P.C.
8720 Stony Point Parkway, Suite 250
Richmond, Virginia 23235
804.888.8888 Phone

804.359.5426 Facsimile

Email: fhupfl@mcdonaldinjurylaw.com

 
Case 3:21-cv-00028-DJN Document 1-1 Filed 01/19/21 Page 5 of 7 PagelD# 18
Case 3:21-cv-00028-DJN Document 1-1 Filed 01/19/21 Page 6 of 7 PagelD# 19
COVER SHEET FOR FILING CIVIL ACTIONSR EE CEIVER2 no.

COMMONWEALTH OF VIRGINIA

. HENRICO COUNTY DEC..2.3. 2020...

__SHARNE C. FRANCIS _

 

VAR EE OFFICE

_HENRICO FIRE CUIT COURT,

” CLERK’ S OFFICE USE ONLY)

... Circuit Court
__ BALJINDER SINGH .

DEFENDANT(S)

_CST TRANSPORT, LLC _

1, the undersigned [ ] plaintiff [ ] defendant [x] attorney for [x] plaintiff [ ] defendant hereby notify the Clerk of Court that I am fi iling
the following civil action. (Please indicate by checking box that most closely identifies the claim being asserted or relief sought.)

GENERAL CIVIL
Subsequent Actions
[ ] Claim Impleading Third Party Defendant
{ ] Monetary Damages
{ ] No Monetary Damages
{ ] Counterclaim
[ ] Monetary Damages
[ ] No Monetary Damages
{ ] Cross Claim
{ ] Interpleader
{ ] Reinstatement (other than divorce or
driving privileges)
{ ] Removal of Case to Federal Court
Business & Contract
] Attachment
Confessed Judgment
Contract Action
Contract Specific Performance
Detinue
Garnishment
erty

[
[]
[ ]
[]
[ ]
[ ]
op’
] Annexation
]
]
]
]
]
]
]

Pri

Condemnation

Ejectment

Encumber/Sell Real Estate
Enforce Vendor’s Lien
Escheatment

Establish Boundaries
Landlord/Tenant

[ ] Unlawful Detainer

[ ] Mechanics Lien
[ ] Partition

[ ] Quiet Title
[ ]

Termination of Mineral Rights

[
[
[
[
[
[
[
[

Tort
[ ] Asbestos Litigation
{ ] Compromise Settlement
{ ] Intentional Tort
{ ] Medical Malpractice
[x] Motor Vehicle Tort
[ ] Product Liability
[| |] Wrongful Death
[ ] Other General Tort Liability

[x] Damages in the amount of $ 350,000.00

A 2/18/2020

DATE

Frank H. Hupfl, Esq. VSB No. 82972

PRINT NAME

Geoff McDonald & Associ:

ADDRESS/TELEPHONE NUM

__8720 Stony Point Parkway, Ste. 250; Richmond, VA 23235

 
 

ADMINISTRATIVE LAW
[ ] Appeal/Judicial Review of Decision of
(select one)
[ ] ABC Board
[ ] Board of Zoning
[ ] Compensation Board
[ ] DMV License Suspension
{ ] Employee Grievance Decision
[ ] Employment Commission
[ ] Local Government
{ ] Marine Resources Commission
[ ] School Board
{ ] Voter Registration
[ ] Other Administrative Appeal
DOMESTIC/FAMILY
[ ] Adoption
[ ] Adoption — Foreign
{ ] Adult Protection

{ ] Annulment
{ ] Annulment — Counterclaim/Responsive
Pleading
{ ] Child Abuse and Neglect — Unfounded
Complaint

[ ] Civil Contempt
[ ] Divorce (select one)
{ ] Complaint — Contested*
{ ] Complaint — Uncontested*
[ ] Counterclaim/Responsive Pleading
[ ] Reinstatement —
Custody/Visitation/Support/Equitable
Distribution
{ ] Separate Maintenance
[ ] Separate Maintenance Counterclaim

WRITS
{ ] Certiorari
| | Habeas Corpus
{ ] Mandamus
[| | Prohibition
[ ] Quo Warranto

are claimed.

   

| ] PLAINTIFE | DEFENDANT

bel ATTORNEY FOR

PROBATE/WILLS AND TRUSTS
[ ] Accounting
[ ] Aid and Guidance
[ ] Appointment (select one)
[ ] Guardian/Conservator
[ ] Standby Guardian/Conservator
[ ] Custodian/Successor Custodian (UTMA)
{ ] Trust (select one)
{ | Impress/Declare/Create
[ ] Reformation
{ ] Will (select one)
{ ] Construe
{ ] Contested

MISCELLANEOUS

[ ] Amend Death Certificate

[ ] Appointment (select one)

{ ] Church Trustee
[ ] Conservator of Peace
[ ] Marriage Celebrant

[ ] Approval of Transfer of Structured

Settlement
] Bond Forfeiture Appeal
] Declaratory Judgment
] Declare Death
] Driving Privileges (select one)

{ ] Reinstatement pursuant to § 46.2-427

[ ] Restoration — Habitual Offender or 3@

Offense

] Expungement
] Firearms Rights — Restoration
] Forfeiture of Property or Money
] Freedom of Information
]
]

[
[
[
[

Injunction
Interdiction
| Interrogatory
| Judgment Lien-Bill to Enforce
| Law Enforcement/Public Official Petition
] Name Change
| Referendum Elections
| Sever Order
| Taxes (select one)
{ ] Correct Erroneous State/Local
[ ] Delinquent
{ ] Vehicle Confiscation
{ ] Voting Rights — Restoration
{ ] Other (please specify)

[
[
[
[
[
[
[
[
[
|
|
l
[

A

(¢) PLAINTIFF
[ | DEFENDANT

 

*“Contested” divorce means any of the following matters are in
dispute: grounds of divorce, spousal support and maintenance,
child custody and/or visitation, child support, property distribution
or debt allocation. An “Uncontested” divorce is filed on no fault

.fhupfl@medonaldinjurylaw.com

EMAIL ADDRESS OF SIGNATOR (OPTIONAL)
FORM CC-1416 (MASTER) PAGE ONE 07/16

grounds and none of the above issues are in dispute.

 

 

 
Case 3:21-cv-00028-DJN Document 1-1 Filed 01/19/21 Page 7 of 7 PagelD# 20

Civil Action Type Codes
(Clerk’s Office Use Only)

ACCOUNTING ooo. ecceccceeeccsssssneeseceseeneesessetmteessessestesesesseneeee ACCT

Adoption ... soon ...ADOP
Adoption — Foreign ssi uw FORA
Adult Protection ............ ..PROT

  

Aid and Guidance ................ snavecEn LL
Amend Death Certificate . site
AMMO@XatiON o.oo. cceeeceene ... ANEX
Annulment .. a coe ANUL
Annulment — ‘Counterclaim/Responsive Pleading .. ACRP

Appeal/Judicial Review

 
 
   
   

ABC Board .. pesos eneieia etme neeee esterase
Board of Zoning ... sags ZONE
Compensation Board. ssutoanerags Pt eassconcnatieasneceaances ACOM

DMV License Suspension ..... janemamed
Employment Commission ..

Employment Grievance Decision .. softies RON,
Local GOVerMMENE o.....c.cccccecsecscessnccasessesnecsneesseasecene GOVT
Marine Resources ..........cccssecssssesssssesssucconseccnneccssnesens MAR
School Board . wee dR
Voter Registration .. . - AVOT
Other Administrative ‘Appeal ... sccccpec AAPL,
Appointment
Conservator Of Peace 0.0... «COP
Church Trustee .. es vs _.AOCT
Cc ustodian/Successor Castilian (UTMA) . cose _UTMA
Guardian/Conservat0r .........cccccueueees . APPT
Marriage Celebrant .. veo on eee-ROMC
Standby Guardian/Consesvator seis scavaasins asa STND

Approval of Transfer of Structured Settlement .............S8
ASDEStOS LIT BBHOMN isccisicccscscciccnscsac acco veccmmenmacnuec si

Attachment .. we sisssanaenspucccestxssasen ATT
Bond Forfeiture ‘Appeal .. os BFA
Child Abuse and Neglect — - Unfounded Compan. .CAN
Civil Contempt ... thee ..CCON

Claim Impleading Third Party Defendant - -

Monetary Damages/No au ane «(TP
Complaint eats Liar _.COM
Compromise Settlement .. ..«. COMP
Condemnation oo eessseesessessseestneessneenessneee COND
Confessed Judgment ..........cscescssssessseeessssenereessaennes Oud
Contract Action .. we CNTR
Contract Specific Performance .. a wePERF
Counterclaim — Monetary Damages/No Monetary

DaMaSeS ccncunicnnnerananaaacnan Oe
CrO6s CIM scaseccnccenconuaransimaennaacenanute CROS
Declaratory Judgment .....ccicccicccccu iene: DECL
Declare Death oo... ...DDTH
Divorce

Complaint — Contested/Uncontested ...................... DIV
Counterclaim/Responsive Pleading ................. DCRP
Reinstatement Custody/Visitation/ Suppor!

 

 

 

Equitable Distribution .. sss seco
Driving Privileges
Reinstatement pursuant to § 46.2-427 20000. DRIV

Restoration — Habitual Offender or
8 ONE NBE scsicccarcnsnimncnmncncmmascniemnane MEL

FORM CC-1416 (MASTER) PAGE TWO 10/17

Ejectment ... bs jnanionionnnnvcctaneaae EL
Encuniber/Sell Real Estate . sestesceniesmeneerenreeseareseaneeeree RE
Enforce Vendor's Lien ....
Escheatment .. nabileceosees a
Establish Boundaries Ss ha SOU Ae NGS LRG Sacha
Expungement ... si SHeraRRaRIERRERE
Forfeiture of Property 0 or r Money 8

Freedom of Information .. ccosessensevinavensvenave
GarmiSHMent ooicccccccceccccccccscecccssscesescesssscessecseessveesneeeverese
Injunction ............
Imtemtional Tort .o....0...c..cccccccccccccceccccessecssessneessnessesseeesseees
Interdiction .....
Interpleader ........ at
TitOrrOBatObY: ces cosceicamainincuais ica
Judgment Lien — Bill to Enforce 220.00...
Landlord/Tenant .. is :
Law Enforcement/Public Ocal Petition .
Mechanics Lien ...........
Medical oe” ves
Motor Vehicle Tort ..
Name Change ...

 

  
  
 
   
  

  

Other General Tort Liability .
Partition .. 8 aan ART
Permit, Unconstitutional Grant/Denial by Locality LUC
Petition — (Miscellaneous) .......0.00..000ccccccecceececssseecs teen PET
Product Liability 0.0... .cccccccccseessssessssseessesssesecnsinessceee PROD
Quiet Title .. Be rove sera rrenscnsnnpmeureamisenresanaaronameneenteanenatal QT
Referendum Elections . i soe ELEC
Reinstatement (Other than divorce o or r driving
PIVICRES) ol ccanenemssmancsacisemanccnae sagen

Removal of Case to Federal Court ............cceecec
Restore Firearms Rights — Felony .........
Restore Firearms Rights — Review ...........
Separate Maintenance ............... .
Separate Maintenance — Countercltim/Responsve
Pleading ... 26s Fea caceaaeaateeaerneenssaress .. SCRP
Sever Order .. “cninsinnnnnnnnnsiss..§ENR
Bex Change oi cuxcncwsnmaeninme: cmmmamammemeCOs
Taxes
Correct Erroneous State/Local .......................CTAX
Delinquent ... recsant w..DTAX
Termination of Mineral Rights. seseeseesssseeecenseerseeesersenre MET
Trust — Impress/Declare/Create 0.000000... TRST

 

 

Trust — Reformation .. bon coe REFT
Uniform Foreign Country Money Judgments eer RFCJ
Unlawful Detainer .. sciiaseseaeayeneey

Vehicle Confiscation . coeeeeeseavense
Voting Rights — Restoration oo...
Will Construction once ccccecccccccsecssessceseessveeeenseseneenves
WAIT Comtested ooo. ccessccsssscssessvssvesvesvavenseavecessenvees
Writs
COMO sssccssccuscamsuasumsinammecrccanemcmce WC
Habeas Corpus .. if
Mandamus ........... cecetresesenesusesaeeriee WM
Prohibition .......... sesseteteienuesstssseiaseaeee WP
Quo Warranto .... es
Wrongful Death occ ceeeeeeeeseteetecteseetmntteeeseenenees WD

 

  
